Citation Nr: 1226587	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  04-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for progressive metastatic colon cancer with liver and pulmonary involvement, pain in both legs, pain in joints, esophagus rupture, back injury, and headaches, for accrued benefit purposes only. 

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active duty from June 1963 to April 1967 and from November 1990 to April 1991.  He served in the Republic of Vietnam during the Vietnam Era and in the Southwest Asia theatre of operations during the Persian Gulf War.  He also had service in the Air Force Reserves.  He died in May 2002, and the appellant is his surviving spouse. 

In January 2005, the appellant and her son testified in Washington, D.C., before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is in the claims file.

In April 2005, the Board determined that the Veteran had filed claims for service connection for colon metastatic to the liver and lungs, stomach problems, pain in both legs, pain in joints, esophagus rupture, back injury, and headaches in March 2002, approximately three months prior to his death, and noted that the appellant could potentially be entitled to monetary compensation for accrued benefits under the payment rules of 38 U.S.C.A. § 5111 and 38 C.F.R. § 3.31.  The Board awarded service connection for irritable bowel syndrome, claimed as stomach problems, on an accrued basis.  The Board remanded the other matters of entitlement to service connection for progressive metastatic colon cancer with liver and pulmonary involvement, pain in both legs, pain in joints, esophagus rupture, back injury, and headaches, for accrued benefits purposes, entitlement to service connection for the cause of the Veteran's death, and entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35, to the RO (via the Appeals Management Center (AMC)), for additional development.  

The issue of entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 is addressed in the REMAND portion of this decision and is REMANDED to the RO, via the AMC, for additional action.


FINDINGS OF FACT

1.  The Veteran had a claim of entitlement to service connection for progressive metastatic colon cancer with liver and pulmonary involvement, pain in both legs, pain in joints, esophagus rupture, back injury, and headaches, pending at the time of his death in May 2002. 

2.  The appellant filed a claim for accrued benefits within a year of the Veteran's death. 

3.  The Veteran had service in Vietnam during the Vietnam War, and is, thus, presumed to have been exposed to herbicides, to include Agent Orange.  He also had active service in the Southwest Asia theatre of operations during the Persian Gulf War wherein he was likely exposed to environmental hazards and other toxins. 

4.  The Veteran's claimed conditions have been associated with known clinical diagnoses of degenerative arthritis in the lumbar spine (joint pain), degenerative arthritis with torn meniscus and Baker's cysts in both knees (joint pain and leg pain), gastroesophageal reflux disease (GERD) (residuals of esophagus rupture), and sinus-related headaches.  

5.  None of the Veteran's claimed problems have been related to an undiagnosed illness. 

6.  Resolving all reasonable doubt in the appellant's favor, the evidence of record at the time of the Veteran's death established that he had congenital defects involving his lumbar spine prior to his enlistment into his first period of service that were aggravated by injuries incurred during periods of active duty for training and by his second period of active service, and ultimately led to his diagnosed degenerative arthritis in the lumbar spine.  

7.  Resolving all reasonable doubt in the appellant's favor, the evidence of record at the time of the Veteran's death established that his pre-existing left knee problem was aggravated by his second period of active service and resulted in degenerative arthritis with torn meniscus and Baker's cysts in the left knee. 

8.  Resolving all reasonable doubt in the appellant's favor, the evidence of record at the time of the Veteran's death established that the Veteran's degenerative arthritis with torn meniscus and Baker's cysts in the right knee was related to his period of active service.  

9.  Resolving all reasonable doubt in the appellant's favor, the evidence of record at the time of the Veteran's death established that his diagnosed GERD was related to his inservice history of digestive problems and peptic ulcer disease.  

10.  Resolving all reasonable doubt in the appellant's favor, the evidence of record at the time of the Veteran's death established that his diagnosed frontal headaches disorder was related to his inservice history of sinus problems.  

11.  The evidence of record does not show findings associated with colon cancer with metastases until a decade after the Veteran's second period of service, and the preponderance of the evidence is against a finding that his colon cancer is causally related to his periods of active service, to include as due inservice exposure to Agent Orange and/or other toxins from his service in the Persian Gulf War.   

12.  The Veteran died in May 2002, his death certificate lists the cause of death as adenocarcinoma of the colon metastatic to the liver and lungs.  No other immediate or underlying causes of death were identified.

13.  The preponderance of the evidence is against a finding that the cause of the Veteran's death, adenocarcinoma of the colon metastatic to the liver and lungs, is in any way related to his periods of service, or that his service-connected disabilities caused or contributed materially in producing or accelerating the Veteran's demise.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement service connection for degenerative arthritis with torn meniscus and Baker's cysts in both knees, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1102, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2011). 

2.  The criteria for entitlement service connection for degenerative arthritis in the lumbar spine, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1102, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2011).

3.  The criteria for entitlement service connection for GERD, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1102, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2011).

4.  The criteria for entitlement service connection for frontal headaches, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1102, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2011).

5.  The criteria for entitlement service connection for colon cancer with metastasis, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1102, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2011).

6.  The criteria for entitlement for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the claimant of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for service connection for the cause of a Veteran's death, the Court of Appeals for Veterans Claims (Court), in Hupp v. Nicholson, 21 Vet. App. 342 (2007), found that a claim for Dependency and Indemnity Compensation (DIC) includes a claim for entitlement to service connection for the cause of the Veteran's death.  As such, VA notice to the appellant must include the following: a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Id. 

Here, the Veteran died while service connection claims were pending.  A Board decision dated April 2005 granted service connection for IBS, and alerted the appellant to the issues to the relevant service connection criteria.  A post-adjudicatory RO letter dated April 2005 advised the appellant that service connection for "stomach problems" had been granted.  She was further advised of the criteria for establishing service connection for the cause of the Veteran's death, what evidence was required to substantiate a cause of death claim, and apprised the claimant as to her and VA's respective duties for obtaining evidence.  

A September 2006 RO letter again advised the appellant of the criteria for establishing service connection for the cause of the Veteran's death, what evidence was required to substantiate a cause of death claim, and apprised the claimant as to her and VA's respective duties for obtaining evidence.  Furthermore, this letter provided her notice regarding how disability ratings and effective dates for the award of benefits will be assigned if service connection is granted or a higher evaluation is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although these letters were sent after the initial adjudication, the Board finds this error non-prejudicial to the appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the appellant has submitted medical treatise type information supporting her cause of death theories and is well aware that the Veteran has been awarded service connection for IBS.  Additionally, the available evidence including the potential for information located on the internet were discussed with the appellant at the November 2005 Board hearing.  Extensive opinions have been obtained, which have led to favorable determinations on the accrued benefit claims.  Any notice deficiencies were then cured with readjudication of the claim in the September 2011 supplemental statement of the case provided to the appellant.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Appellant with regard to a claim, VA also has a duty to assist in the development of the claims.  This duty includes assisting the appellant in the procurement of service treatment records (STRs) and records of pertinent medical treatment since service, and providing a medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Appellant.  VA has obtained the Veteran's STRs and any identified, relevant post-service treatment records, and associated them with the claims folder.  Records were also obtained from the Social Security Administration.

In August 2008, October 2010 and September 2011, VA obtained medical opinions in conjunction with the appellant's claim for service connection for the Veteran's cause of death and accrued benefits claims.  The medical opinions are based on an accurate factual history as determined by the Board, and contain rationale supporting the conclusions reached.  These examination reports are adequate for adjudication purposes, and also satisfy the Board's prior remand directives.

The Board acknowledges that by this decision additional disabilities have been associated with the Veteran's service, and that no medical opinion has been sought regarding any possible link between the cause of the Veteran's death and his now service-connected disabilities.  In this regard, the appellant has not asserted, and the evidence of record does not suggest, any possible link between degenerative arthritis, GERD, and/or frontal headaches and the cause of the Veteran's death, colon cancer.  As there is no reasonable possibility that additional opinion would help substantiate the claim, the Board finds that obtaining further medical opinion is not warranted.  See 38 U.S.C.A. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008). 

Overall, the Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in November 2005, this AVLJ spent considerable time exploring the appellant's potential theories of entitlement and the types of evidence capable of substantiating these claims.  In particular, the appellant was advised of her right to have a copy of the claims folder, and her right to obtain her own medical opinion regardless of VA actions.  As such, the Board finds that it has fully complied with the Bryant requirements.

2.  Accrued Benefits

The appellant seeks to establish her entitlement to accrued benefits on the basis that, prior to his death in May 2002, the Veteran had submitted sufficient evidence to VA to establish his entitlement to service connection for progressive metastatic colon cancer with liver and pulmonary involvement, which ultimately led to his death, and to establish service connection for disabilities alleged as pain in both legs, pain in joints, esophagus rupture, back injury, and headaches. 

Benefits, to which a beneficiary was entitled at his death, based on evidence on file at the date of death or under existing ratings or decisions, i.e., accrued benefits, will be paid to survivors as provided by law.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  Further, a "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5). 

As noted in the previous April 2005 Board decision and remand, the Veteran initially filed a claim for service connection for pain in both legs, stomach problems, pain in all joints of body, esophagus rupture, back injuries, and headaches by means of a VA Form 21-526 received in September 1996.  The RO attempted development of the claims, to include scheduling of a VA examination for which the Veteran failed to report.  An October 10, 1997 RO letter informed the Veteran that processing of his service connection claims were being discontinued pending his indication that he was ready to report for examination.  The RO received no further response from the Veteran within one year from the date of the October 10, 1997 letter and the September 1996 compensation claim must be deemed as abandoned.  See 38 C.F.R. § 3.158 (1997).

Thereafter, the Veteran next filed a statement received March 20, 2002, which the RO construed as encompassing claims for service connection for cancer of the colon, liver and lungs as well as an enlarged prostate.  These claims were denied by an RO rating decision dated May 2002.  The Board liberally construes a later May 2002 statement from the Veteran as a notice of disagreement, and therein initiating an appeal, to the RO's denial of his claim for service connection for colon cancer.  As such, the RO's May 2002 denial of the claim for service connection for colon cancer with liver and lung involvement was not final.

The Board also liberally interprets the March 2002 statement to contain sufficient language to demonstrate the Veteran's intent to reopen his previously abandoned claims of service connection for pain in both legs, pain in all joints, esophagus rupture, back injuries and headaches.  As such, the appellant could potentially be entitled to monetary compensation for accrued benefits under the payment rules of 38 U.S.C.A. § 5111 and 38 C.F.R. § 3.31 for approximately three months prior to the Veteran's death.  Additionally, the appellant filed an application for DIC and accrued benefits in July 2002, which comes within one year from the Veteran's death.  As such, the appellant has proper standing to seek accrued benefits for service connection for colon cancer metastatic to the liver and lungs, pain in both legs, pain in joints, esophagus rupture, back injury, and headaches.

Accrued benefits include those a veteran was entitled to at the time of death under an existing rating or the evidence physically or constructively of record at the time of the veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 (1993).  Evidence in VA's possession means evidence physically located at any VA facility, including, but not limited to VA regional offices, VA insurance centers, VA medical centers, VA outpatient clinics, Vet Centers, and the Records Management Center.  Adjudication Procedures Manual M21-1MR, VIII.1.4.c.  Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claims.  

The Board notes that during the pendency of this appeal, the VA regulations governing what evidence is considered to be constructively within the file at date of death and 38 C.F.R. § 3.1000(d)(4) were amended, effective November 27, 2002.  See Evidence for Accrued Benefits, 67 Fed.Reg. 65,707 (Oct. 28, 2002).  The Court has held that the November 2002 amendment clearly limited the evidence that could be included in the file on the date of death to documents in VA's possession, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  See Id.; see also Castellano vs. Shinkseki, 25 Vet. App. 146, 152-53, and FN 4 (2011).

In Castellano, the Court held that regulations governing "evidence in the file at date of death" that was in effect prior to the November 27, 2002 amendment, allowed the inclusion of reports of hospitalization, treatment or examination authorized by VA in the file at date of death, "even if such reports are not reduced to writing or are not physically placed in file until after death."  Id., 25 Vet. App. 142, 152 (citing M21-1, part VI, paragraph 5.25(a) (Sept. 21, 1992)).  In addressing the applicable substantive law, the Court found in Castellano, that a May 8, 2000 amendment to M21-1, pt. VI, paragraph 5.25(a) was cosmetic in nature, such that notice and comment were not required, and did not substantively change the governing regulation at that time.  In considering the application of the substantive law in effect prior to November 2002, on the appellant's claim in Castellano, the Court held that the Board clearly erred in its determination that a June 2000 VA medical report, which was not requested or prepared until after the Veteran's death in May 2002, did not constitute a VA-authorized report deemed included in the file at the date of death.  See Id., 25 Vet. App. at 155-156.  

To that extent, in this case, pursuant to the Court's holding in Castellano, as the appellant filed her claims for service connection for accrued benefits several months prior to the November 27, 2002 amendment, under the applicable substantive law, VA-authorized reports - such as the reports of the August 2008, October 2010 and September 2011 VA medical opinions will be deemed included in the file at date of death, even though such reports were not requested or prepared until well after the date of the Veteran's death.  See Castellano, 25 Vet. App. at 155-156.  

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. §§ 1110, 1131.

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some circumstances, a disease associated with exposure to certain herbicide agents (e.g., Agent Orange) will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  The itemized conditions found to have some relation to Agent Orange exposure are listed at 38 C.F.R. § 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In addition, presumptive service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  Id. 

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases and their residuals: (i) brucellosis, (ii) campylobacter jejuni, (iii) coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  See also Table to § 3.317--Long-Term Health Effects Potentially Associated With Infectious Diseases.

Service connection is also available for a preexisting condition provided it was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease may be presumed to have been aggravated by active service where there is an increase in disability during service.  If there is no increase in severity of the disability, aggravation will not be presumed.  In order to rebut any presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Factual Background 

The Veteran had active duty from June 1963 to April 1967 and from November 1990 to April 1991.  He served in the Republic of Vietnam during the Vietnam Era, and in the Southwest Asia theatre of operations during the Persian Gulf War.  

A review of the Veteran's STRs shows that, upon his enlistment into service in June 1963, he received normal physical and psychiatric evaluations.  On the associated reported of medical history, the Veteran reported a positive history of stomach problems, but he did not indicate a history of any other medical problems at that time.  In 1964, the Veteran was treated for a duodenal ulcer, which healed and resolved.  Later records in 1964 show that he was treated for sinus problems with headaches.  The Veteran first sought treatment for back problems in December 1964.  A March 1966 STR noted that there were abnormal findings revealed in a lumbar spine x-ray.  The examining physician determined that the Veteran had a congenital defect involving L5-S1 facet and congenital spina bifida occulta that existed prior to service, and was not aggravated by his period of service.   

At the time of the Veteran's separation examination in February 1967, he received a normal physical evaluation, though the findings from the 1966 lumbar spine x-ray were recorded.  It was also noted that the Veteran reported having back problems since his childhood.  On the associated report of medical history, it was noted that the Veteran had a history of frequent headaches related to his sinus problems.  

The STRs from the Veteran's Air Force reserve service show that he continued to receive treatment for low back problems, as well as treatment for sinusitis with headaches, and he underwent surgical repair of a left knee medial meniscus tear in 1974.  A January 1972 treatment record shows that the Veteran complained of low back injury from trying to keep a patient being carried in a litter from falling during a medivac flight.  X-ray films were negative, but there was evidence of tenderness in the lumbar spine upon palpitation.  A November 1984 STR shows that the Veteran sought emergency medical treatment for severe headaches and sinus problems for the past several months that interfered with training.  A July 1987 treatment record shows that the Veteran presented with complaints of a sciatic problem following an injury incurred during a medivac flight.  

The Veteran returned to active duty status from November 1990 to April 1991.  Treatment records during this short period of active service show he received treatment for sinus problems with headaches.  The report of an April 1991 examination prior to separation from his second period of active service revealed normal physical examination findings.  On the associated report of medical history, the Veteran reported a positive history of frequent indigestion, but he specifically denied any problems with recurrent low back pain, any knee troubles, headaches, and swollen or painful joints.  

Subsequent STRs from his reserve service show that the Veteran was treated for an esophageal rupture (Mallory-Weiss tear) in March 1992.  He received a medical waiver to continue his reserve service.  A March 1993 reserve service examination reveals no abnormalities expect for a residual scar.  On the associated report of medical history, the Veteran reported a positive history of sinusitis and esophageal rupture, but he denied any recurrent low back pain, any knee troubles, headaches, and swollen or painful joints.  The report of a March 1993 service examination noted that the Veteran had a history of a left knee medial meniscus tear in 1974 that was secondary to a sport activity.  

Private treatment records after the Veteran's separation from service show he was treated for degenerative joint disease of the lumbar spine as demonstrated on a September 1993 x-ray.  A May 1995 private treatment record shows that the Veteran presented with complaint of right knee pain and calf pain in May 1994.  A magnetic resonance imaging (MRI) scan in May 1994 revealed findings of a right knee torn meniscus and residuals of a left knee medial meniscectomy.  

In August 1996, the Veteran completed a VA Persian Gulf Registry questionnaire.  On the medical history portion, the Veteran indicated that he has experienced joint pain and leg pain since October 199l; low back pain since July 1984; dysphasis since January 1991; fatigue since November 1994; headaches since April 1991; and insomnia since April 1992.  The following provisional diagnoses were given: fatigue, insomnia; neck pain, rule out spondylosis; headaches; suspect GERD; diarrhea; joint pain; and low back pain with positive right straight leg test.  He was scheduled to undergo various VA specialty consultations. 

An August 1996 VA rheumatologist consultation treatment note shows that the Veteran complained of joint pains, stiffness and fatigue, and there was evidence of low back pain and positive findings on right straight leg test.  His complaints were associated with diagnoses of chronic low back pain and bilateral knee pain.

An August 1996 VA neurology consultation treatment note shows that the Veteran presented with complaints of chronic back pain since 1984 and complained of joint pain, leg pain, and occasional frontal headaches since his return from the Persian Gulf in 1991.  There was x-ray evidence of degenerative arthritis and spondylosis in the lumbar spine.  The following impressions were given: (1) chronic low back pain secondary to 1984 injury and repeated traumas in Gulf War; and (2) muscle tension type headaches, mild.  

An August 1996 VA gastroenterology consultation treatment note shows that the Veteran presented with complaints of pyrosis, dysphagia, and diarrhea.  Provisional diagnoses of GERD and diarrhea were given. 

The Veteran underwent a VA Agent Orange evaluation in September 1996, and the evaluation report contained the x-ray film findings that showed that the Veteran had degenerative changes in both of his knees and in his lumbar spine.  A diagnosis of GERD was also provided.  

A May 1997 VA rheumatology treatment note shows that the Veteran presented with complaints of pain in his legs/calves since the Persian Gulf War.  There was no evidence of tenderness on palpation, and a diagnosis of calf pain of an unknown etiology was provided.  

Various September 1999 VA treatment reports show that the Veteran complained of GERD symptoms, and he underwent upper gastrointestinal testing which revealed evidence of moderate GERD and findings suggestive of a small hiatal hernia.   Lower gastrointestinal testing revealed extensive diverticulitis.  Subsequent VA treatment records continued to show that the Veteran sought treatment for symptoms associated with GERD and other gastrointestinal problems, as well as, chronic low back pain, joint pain, and degenerative arthritis. 

Private treatment records starting in July 2001 show that the Veteran was diagnosed with progressive metastatic colon cancer with liver and pulmonary involvement after seeking treatment for complaints of abdominal pain and undergo various diagnostic testing starting earlier in 2001.  Subsequent treatment records show that the Veteran's cancer was not responsive to treatment, and his cancer led to his death in May 2002.  The treatment records at the time of the Veteran's death show that he expired due to a hepatic coma with liver failure and kidney failure.  It was noted that the underlying malignant disease was colon carcinoma widely metastatic to the liver, bones, and lungs.  The Veteran's Death Certificate listed the immediate cause of death as adenocarcinoma of the colon metastatic to the liver and lungs.  No other immediate or underlying causes of death were identified.

In July 2002, the appellant filed her claims for entitlement to accrued benefits for service connection for pain in both legs, pain in joints, esophagus rupture, back disorder, and headaches, and entitlement to service connection for cause of the Veteran's death, as well as, entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  The appellant asserts that the Veteran's above claimed conditions and cause of death were caused by exposure to toxins or environmental factors during his service in the Republic of Vietnam during the Vietnam Era as well as his service in the Southwest theatre of operations during the Persian Gulf War.  

Again, the Board points out that, since the appellant filed her claims for service connection for accrued benefits prior to the November 27, 2002 amendment of M21-1, part VI, paragraph 5.25(a) (Sept. 21, 1992) and the current 38 C.F.R. § 3.1000(d)(4), any VA-authorized examination reports can be deemed included in the file at date of death, even if reports were not requested or prepared until well after the date of the Veteran's death.  See Castellano, 25 Vet. App. 142, 155-156.  

At a January 2005 Board hearing, the appellant submitted treatise and documentary evidence, including a September 2004 report by the Research Advisory Committee on Gulf War Veterans' Illnesses entitled "Scientific Progress In Understanding Gulf War Veterans' Illnesses: Report and Recommendations" as well as other documentation related to potential chemical or toxin exposures during the Persian Gulf War.  The September 2004 Report concludes that veterans of the Gulf War have reported a statistically significant increase in symptoms of persistent headaches, cognitive problems, somatic pain, fatigue, gastrointestinal difficulties, respiratory conditions and skin abnormalities (otherwise referred to a "Gulf War Illness.")  The Report theorizes that veterans who were exposed to combinations of acetylcholinesterase (AChEi) inhibitors, such as Pyridostigmine Bromide tablets, anthrax shots, pesticides and potentially low level exposure to nerve agents, may have sustained an in-service neurotoxin injury.  Otherwise stated, the Report concluded that the evidence supported a "probable link" between exposure to neurotoxins and the development of Gulf War Illnesses.

Pursuant to the Board's April 2005 remand directives, VA medical opinions were sought in August 2008, October 2010, and September 2011 to address to nature and etiology of the Veteran's claimed disorders, including bilateral leg pain, joint pains, esophagus rupture, back disorder, headaches, and colon cancer with metastases.  Specifically, the examiners were asked to determine whether any of the Veteran's claimed disorders were attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness, or if any diagnosed disorder had an onset in service or was etiologically related to service, to include as due to exposure to Agent Orange or to other toxins during his Persian Gulf War service. 

The report of the August 2008 VA medical opinion shows that the VA examiner reviewed and considered the medical evidence contained in the claims folder.  The VA examiner opined that it is less likely than not that the Veteran's symptoms of bilateral leg pain, joint pain, esophageal rupture, and/or headaches are caused by or related to an undiagnosed illness.  The VA examiner further opined that it was less likely that the Veteran's claimed bilateral leg pain, joint pain, esophageal rupture, headaches problems, and/or colon cancer were caused by or attributed to a neurotoxin injury in service or any other inservice events.  The VA examiner found that there was no evidence of any neurotoxin exposure in service and his claimed problems are attributed to diagnosed disorders.  The VA examiner also concluded that the Veteran's colon cancer was not caused or aggravated by his service-connected IBS.  The VA examiner stated that IBS has no increased risk for the development of colon cancer.  Lastly, the VA examiner noted that she discussed her medical conclusions with a neurologist, an oncologist, and a gastroenterologist.   

An addition medical opinion was sought in October 2010 after VA conceded that the Veteran was likely exposed to environmental hazards, including various neurotoxins while he served in the Persian Gulf.  The VA examiner noted a review of the claims folder, including the September 2004 report by the Research Advisory Committee on Gulf War Veterans' Illnesses.  The VA examiner provided the following medical opinions regarding the Veteran's claimed bilateral leg pain, joint pain, esophagus rupture, back pain, and headaches.  The October 2010 VA examiner concluded that none of the above claimed conditions were attributed to an undiagnosed illness, as each condition was associated with a diagnosed disorder.  The VA examiner further found that none of the diagnosed disorders was likely related to any neurotoxin injury during the Veteran's periods of service.  Rather, the VA examiner provided the following medical opinions regarding the etiology of the Veteran's diagnosed disorders.  

With regard to the Veteran's claimed bilateral leg pain, the October 2010 VA examiner noted that a May 1994 private treatment record showed that complained of discomfort in his each calf while sitting and driving his truck.  It was felt that this discomfort was likely due to bilateral Baker's Cysts in the Veteran's knees.  The VA examiner noted that the medical literature associated Baker's Cysts with knee joint problems, such as arthritis or a cartilage tear.  The VA examiner opined that since the Veteran had degenerative arthritis and meniscus tears in both knees, it was at least as likely as not that the pain in his legs was the result of "service documented bilateral knee condition."  

With regard to the Veteran's claimed joint pain, the October 2010 VA examiner noted the medical evidence showed that the Veteran had degenerative arthritis in both knees as well as bilateral meniscus tears.  The VA examiner opined that it was more likely than not that the Veteran's joint pains were due to degenerative arthritis.  The VA examiner further stated that the left knee condition was documented in the STRs.

With regard to the Veteran's claimed esophagus rupture, the October 2010 VA examiner noted the Veteran's history of treatment for a Mallory Weiss tear at the esophagogastric junction in March 1992 and subsequent medical evidence of mild esophagitis and erosion at gastroesophageal junction with a healing Mallory Weiss tear.  It was noted that a review of the medical literature showed that Mallory Weiss tears may occur after any event that provokes a sudden rise in intragastic pressure or gastric prolapse into the esophagus.  Based on the foregoing, the VA examiner opined that it was more likely than not that the Veteran's esophageal tear was related to the documented symptoms of intermittent indigestion and peptic ulcer disease shown since the Veteran's first period of service.  

With regard to the Veteran's back disorder, the October 2010 VA examiner noted that the Veteran's STRs showed that he injured his back in August 1971 and in August 1987, and that subsequent medical evidence demonstrated evidence of degenerative disc disease as early as September 1993.  The VA examiner opined that it least as likely as not that the Veteran's low back conditions during his service led to the development of degenerative arthritis in the lumbar spine.  

With regard to the Veteran's headache disorder, the October 2010 VA examiner noted the Veteran's STRs documented sinus headaches since active service and with occipital headaches due to cervical spondylosis in 1996.  The VA examiner opined that it was at least as likely as not that the Veteran's frontal headaches were due to his history of sinus problems documented in service.  

The October 2010 VA examiner also provided medical opinions regarding the etiology of the Veteran's cause of death, adenocarcinoma of the colon with metastases and ultimately caused the Veteran's death.  It was noted that the Veteran had irritable bowel syndrome with spastic enteropathy and collagenous colitis.  The VA examiner found that a review of the medical literature did not show that any of these conditions resulted in adenocarcinoma of the colon.  It was also noted that the medical literature showed that there is no increased risk of colon cancer in veterans who have been exposed to Agent Orange and/or toxins in the Persian Gulf.  Based on the foregoing, the VA examiner concluded that it was less likely than not that that the cause of the Veteran's colon cancer was related to his period of service, to include his inservice exposure to Agent Orange and other toxins while serving in the Persian Gulf War 

A supplemental VA medical opinion from a neurologist was sought in September 2011.  The VA neurologist stated that he had reviewed the claims folder, and stated that from "a Neurology perspective, I concur with the assessments provided [in October 2010] and it is less likely that any of the conditions are related to neurotoxicity and more likely that they are related to the opinioned conditions." 

In this case, the competent medical evidence of record demonstrates that at the time of the Veteran's death, he had current diagnoses of degenerative arthritis with torn meniscus and Baker's cysts in both knees, degenerative arthritis in the lumbar spine, GERD, frontal headaches, and colon cancer with metastasis.  In addressing whether the appellant is entitled to monetary compensation for accrued benefits for any of these conditions, the Board will address the question of entitlement to service connection on a presumptive as well as a direct basis.  

Presumptive Service Connection 

Initially, the Board turns to the question of whether the entitlement to service connection for bilateral leg pain, pain in joints, esophagus rupture, back disorder, headaches, and colon cancer, may be presumed due to exposure to herbicides, including Agent Orange.  Here, the Veteran had a period of service in the Republic of Vietnam during the Vietnam Era, and therefore the underlying fact of his exposure to Agent Orange must be presumed.  With inservice exposure to Agent Orange, service connection is presumed for conditions identified as related to such exposure and itemized at 38 C.F.R. § 3.309(e).  None of the Veteran's claimed disorders, however, are among the conditions itemized at 38 C.F.R. § 3.309(e) and recognized as a disease for which presumptive service connection is available on the basis of herbicide exposure.  Consequently, bilateral leg pain, pain in joints, esophagus rupture, back disorder, headaches, and colon cancer may not be service-connected on a presumptive basis.

The Board next observes that the Veteran is considered a Persian Gulf War Veteran, therefore the provisions of 38 C.F.R. § 3.317 are potentially applicable.  38 C.F.R. § 3.317(d).  However, none of the Veteran's claimed symptomatology is eligible to be considered as a qualifying chronic disability under 38 C.F.R. § 3.317, because his symptomatology has been attributed to known conditions.  They have also not been attributed to a medically unexplained multi-symptom illness, or as residuals of one of the infectious diseases listed in 38 C.F.R. § 3.317.  In this regard, the October 2010 VA examiner attributed the Veteran's complaints of bilateral leg pain to diagnoses of Baker's cysts in both knees, his complaints of joint pain to diagnoses of degenerative arthritis in his lumbar spine and degenerative arthritis with torn meniscus in both his knees, and his headaches to his long-history of sinus problems.  Since there is a clinical diagnosis of record for each claimed disorder, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection for any of these conditions.

The availability of presumptive service connection for a disability based on exposure to herbicides or as a qualifying chronic disability under 38 C.F.R. § 3.317, however, does not preclude an appellant from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Direct Service Connection 

The Board now turns to the matters of whether the evidence of record at the time of the Veteran's death is at least in equipoise on whether his diagnosed degenerative arthritis with torn meniscus and Baker's cysts in both knees, degenerative arthritis in the lumbar spine, GERD, frontal headaches, and colon cancer with metastasis are related to his periods of service, to include his inservice exposure to Agent Orange and/or other toxins from service in the Persian Gulf War.  Here, the Board finds that the evidence is at least in approximate balance as to whether service connection is warranted for the majority of the claimed disorders, for purposes of accrued benefits, except for colon cancer with metastasis. 

Concerning the diagnosed degenerative arthritis with torn meniscus and Baker's cysts in both knees, the Board notes that there is no evidence of any knee problems during the Veteran's first period of service.  The first medical evidence of any knee problems is not shown until 1974 when the Veteran underwent surgical repair of a left knee medial meniscus tear that was secondary to a sport activity.  This comes after his first period of service and well before his second period of service.  

The evidence of this left knee injury consists of the Veteran's reported history, and there is no medical or lay evidence of a left knee injury incurring during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) during his Air Force Reserve service.  Moreover, prior to his death, the Veteran never asserted that he injured his left knee while on reserve training as the basis for entitlement to service connection.  Rather, he reported that his current bilateral knee problems developed as a result of his deployment in the Persian Gulf while on active duty service.  See 38 U.S.C.A. § 101(22), (23), (24); 38 C.F.R. § 3.6  (applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA).

The Board finds that the record contains clear and unmistakable evidence that the Veteran had left knee problems (residuals of a left knee medial meniscectomy) pre-existing his second period of active service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  As such, the focus of this matter is whether the pre-existing residuals of a left knee medial meniscectomy were permanently aggravated by his second period of service.  See U.S.C.A. § 1111.  

Here, none of the STRs from the Veteran's second period of service show any complaint, treatment or diagnosis for knee problems.  Further, at the time of his separation from reserve service in March 1993, both of his lower extremities were evaluated as normal and he specifically denied any knee or joint troubles.  Moreover, the first x-ray evidence of degenerative arthritis in either knee is not shown until 1996, more than five years after the Veteran's separation from his second period of service.  Essentially, the record lacks any evidence that shows that any disability involving the Veteran's left knee problems that existed prior to his second period of service had increased in severity as a result of that service.  Accordingly, with no showing on an increase in severity during either period of service, inservice aggravation is not presumed.  

Turning to the next question whether the evidence of record shows that the Veteran's pre-existing disorder was aggravated (permanently worsened) by his periods of service, the record contains the October 2010 VA examiner's medical opinion that indicates a positive nexus between the degenerative arthritis in the Veteran's left knee and his service.  This medical opinion does not specifically address whether the Veteran's pre-existing left knee problem was aggravated by his second period of active service.  However, he Board cannot ignore that under a liberal interpretation, the October 2010 VA examiner's statement would provide sufficient medical evidence of that the Veteran's pre-existing disorder was aggravated (permanently worsened) by his second period of service.  As there is no medical opinion to contrary, the Board finds, with resolving all doubt in the Veteran's favor, that the Veteran's pre-existing left knee problem was permanently aggravated by his second period of service.  Hence, service connection for the left knee degenerative arthritis with torn meniscus and Baker's cyst is warranted.  See 38 C.F.R. § 3.303.

Similarly, the first medical evidence of any right knee problems is not shown until 1994, and there is no x-ray evidence of degenerative arthritis until five years after the Veteran's separation from service.  This evidence heavily weighs against entitlement to service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309; and see also see Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (the absence of medical treatment of the claimed condition for many years after service weighs against continuity of a chronic disorder since service).  However, the Board cannot ignore the October 2010 VA examiner's medical opinion, that when read liberally, provides a positive medical nexus between the Veteran's right knee disorders and his periods of active service.   

Moreover, prior to his death, the Veteran has credibly stated that he has experienced right knee pain since his second period of service.  It is noted that the Veteran is competent to attest to his observations of his disability, such as the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)

Resolving any doubt in the Veteran's favor, the Board finds that the criteria for service connection for right knee degenerative arthritis with torn meniscus and Baker's cysts is met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is warranted.

With respect to the degenerative arthritis in the lumbar spine, the Board observes that since the Veteran's entrance examination in 1963 does reflect evidence of any lumbar spine problems, the Veteran is entitled to a presumption of soundness under 38 U.S.C.A. §§ 1111, 1137.  However, the Board must consider whether the presumption of soundness is rebutted by clear and unmistakable evidence.  38 U.S.C.A. §§ 1111, 1137.  In doing so, the Board cannot ignore the March 1966 findings of congenital defect involving L5-S1 facet and congenital spina bifida occulta, which the examining physician determined existed prior to the Veteran's service, and was not yet aggravated by his period of service as of March 1966.

The Board observes that VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability. See 38 C.F.R. § 3.30(c); VAOPGCPREC 67-90; VAOPGCPREC 82-90.  Here, given the normal spinal evaluation at separation, the Board finds no evidence of an increase in the severity of the Veteran's congenital spinal defects during his first period of service.  However, subsequent STRs clearly demonstrate that superimposed lumbar spine injuries were incurred during his Air Force Reserve service in January 1972 and July 1987.  See 38 U.S.C.A. § 101(22), (23), (24); 38 C.F.R. § 3.6 (applicable laws and regulations permit service connection only for a disability resulting from disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA). In addition, the Board cannot ignore the fact that there was x-ray evidence of degenerative arthritis in the Veteran's lumbar spine as of 1993, less than two years after the Veteran's separation from his second period of service.  There is also the October 2010 VA examiner's medical opinion that linked the progression of the Veteran's current diagnosed degenerative arthritis in the lumbar spine to his inservice injuries.  There is no medical opinion to the contrary.  

Moreover, prior to his death, the Veteran has credibly stated that he has experienced worsening low back pain since the 1987 inservice back injury.  The Veteran is competent to attest to his observations of his disability, such as the continuity and severity of symptomatology.  See Heuer, 7 Vet. App. at 384; Falzone, 8 Vet. App. at 403; Caldwell, 1 Vet. App. at 466; see also Davidson v. Shinseki, 581 F.3d at 1313. 

While there is clear medical evidence that the Veteran had a congenital lumbar spine defects prior to his first period of service, the weight of the competent lay and medical evidence shows that the his congenital disorder was likely subjected to superimposed lumbar spine injuries during his Air Force Reserve service and second period of active service which resulted in additional disability manifested by degenerative arthritis of the lumbar spine.  See VAOPGCPREC 67-90; VAOPGCPREC 82-90.  Consequently, resolving any doubt in the Veteran's favor the Board will resolve any doubt in the Veteran's favor and find that the evidence is at least in equipoise that the Veteran's diagnosed degenerative arthritis in the lumbar spine disability is related to his service.  Hence, service connection for the disability is warranted.  See 38 C.F.R. § 3.303.

Regarding his esophagus rupture claim, the Board observes that the Veteran's STRs show that the Veteran had complained of indigestion-related problems since his first period of service, and he received treatment for a duodenal ulcer in 1964.  This symptomatology, as well as his history of a Mallory Weiss tear, have been associated with his current diagnosed of GERD by the VA gastroenterologist in 1996 and 1991, and by the October 2010 VA examiner.  A diagnosis based on the symptoms first manifested in service is sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson, 581 F.3d at 1316.  

Also, prior to his death, the Veteran had credibly reported that he first experience symptoms of gastrointestinal problems in service and that he continued to experience similar symptomatology since then.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  See Heuer, 7 Vet. App. at 384; Falzone, 8 Vet. App. at 403; Caldwell, 1 Vet. App. at 466; see also Davidson v. Shinseki, 581 F.3d at 1313.  Moreover, the post-service treatment records clearly demonstrate the Veteran continued to experience similar symptomatology since his separation from his second period of service.  

Based on the foregoing, the Board finds that the evidence of record supports the finding that the Veteran's GERD was likely incurred during his period of service. He had credibly reported that that he first experienced symptoms of gastrointestinal problems during his periods of service and that he continued to experience similar symptoms since service.  Further, the VA examiner provided a subsequent diagnosis of GERD based on a review of the medical evidence that described those reported inservice symptomatology.  Considering the competent lay evidence on continuity of symptomatology and the finding of a formal diagnosis shortly after his separation from service, and resolving any doubt in the Veteran's favor, the Board concludes that the evidence supports the finding that the Veteran's GERD was likely first manifested during his period of active service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253.

Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's GERD is likely related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, service connection for GERD is warranted.

Pertaining to his frontal headaches disorder claim, the Board observes that the October 2010 VA examiner attributed the Veteran's current diagnosis of frontal headaches to history of sinus-related problems, including sinus headaches.  STRs starting in 1965 clearly document that Veteran sought treatment for sinus problems with headaches, and subsequent service and post-service treatment records continue to show he complained of sinus-related headaches.  Again, a diagnosis based on the symptoms first manifested in service is sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); see also Davidson, 581 F.3d at 1316.  Moreover, prior to his death, the Veteran had credibly reported that he experienced similar headache problems since his separation from his second period of service.  Considering the competent lay evidence on continuity of symptomatology and the formal finding by the October 2010 attributing those recorded symptoms to history of sinus-related headaches, and resolving any doubt in the Veteran's favor,  the Board concludes that the evidence supports the finding that the Veteran's frontal headaches were likely first manifested in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253.

Lastly, the Board turns to the Veteran's claim for service connection for colon cancer with metastasis.  Here, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's colon cancer had an onset during any period of service or that it is otherwise related to his service, to include as secondary to his service-connected irritable bowel syndrome (IBS).   

First, there is no medical evidence showing that the Veteran's colon cancer was present until a decade after his discharge from his second period of service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  The significant evidentiary gap between the Veteran's active service and the earliest medical evidence of colon cancer does not suggest the onset of cancer in service or within the first post service year.  

Second, there is no medical evidence establishing a medical nexus between the Veteran's colon cancer and his periods of active service.  Both the April 2008 and October 2010 VA examiners opined against a link between the Veteran's colon cancer and his period of service, to include any inservice exposure to Agent Orange or other toxins from his service in the Persian Gulf War.  The Board finds it highly pertinent that in coming to this medical conclusion, the October 2010 VA examiner reviewed the entire claims folder, including the September 2004 report by the Research Advisory Committee on Gulf War Veterans' Illnesses.  The October 2010 VA examiner's medical conclusion was confirmed by a VA neurologist in September 2011.  There is no contrary medical opinion of record that addresses the etiology of the Veteran's colon cancer.  

The Board has considered the Veteran's and the Appellant's lay assertions that his colon cancer was related to his service.  Additionally, the Board has also considered the medical treatise type of information submitted in support of the claim.  However, neither the Veteran nor the appellant appear to be competent to provide an opinion on such a complex medical question, and the medical treatise information is general in nature and does not provide any specific evidence which suggest that this Veteran's colon cancer results from environmental hazards during active military service.  In any event, the Board finds that the VA examiner opinions hold significantly greater probative value as these physicians have greater training and expertise than the lay claimants, and have provided opinion based upon the specific facts of this case based upon review of the claims folder (which also greatly outweighs the probative value of the medical treatise documents).

Based on a review of the record, the Board finds that the evidence is against a finding that the cause of the Veteran's colon cancer is directly related to his service.  See 38 C.F.R. §§ 3.303 and 3.312 

The remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's colon cancer is related to his service-connected IBS.  See 38 C.F.R. § 3.310.  Here, the preponderance of the medical evidence is also against a finding that the Veteran's colon cancer was proximately caused by his service-connected IBS.  

In this regard, the April 2008 and October 2010 VA examiners found that the Veteran's colon cancer was not caused or aggravated by his service-connected IBS.   In supporting their medical conclusions, both VA examiners noted that IBS does not create an increased risk for the development of colon cancer.  The Board finds it highly pertinent that there is no other medical opinion to the contrary.

Here, the colon cancer is not shown to be directly related to any period of the Veteran's service, to include an inservice exposure to Agent Orange and/or other toxins.  Additionally, the preponderance of the medical evidence of record is against a finding that the Veteran's colon cancer is proximately due to his service-connected IBS.  See 38 C.F.R. § 3.310.  As shown above, both VA examiners found that the Veteran's service-connected IBS would not have increased the risk of incurring colon cancer.  The Board incidentally notes that there is no evidence of record reasonably suggesting that the Veteran's now service-connected degenerative arthritis with torn meniscus and Baker's cysts in both knees, degenerative arthritis in the lumbar spine, and frontal headaches bore any relationship to his colon cancer.

Overall, the Board finds that the preponderance of the medical evidence is against an award of service connection.   The benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  

In summary, when applying the benefit of the doubt rule, the evidence of record at the time of the Veteran's death establishes that diagnoses of degenerative arthritis with torn meniscus and Baker's cysts in both knees, degenerative arthritis in the lumbar spine, and frontal headaches existed and were caused by or aggravated by the Veteran's periods of active service.   As such, the Board finds that service connection is warranted for each of these disorders, for accrued purposes.  See 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000.  

As noted above, service connection, for accrued purposes, may not be granted for a colon cancer because the preponderance of the evidence at the time of the Veteran's death was against a finding that his colon cancer was related to his period of service, to include any inservice exposure to Agent Orange and/or other toxins.  As the preponderance of the evidence is against service connection for colon cancer for purposes of accrued benefits, the benefit of the doubt doctrine is inapplicable and these claims must be denied.  38 C.F.R. § 3.102.

3.  Service Connection for Cause of the Veteran's Death

DIC may be awarded to a Veteran's spouse for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  Id. A service-connected disorder is one that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g. when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In determining whether service-connected disabilities were a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

The Veteran's May 2002 death certificate indicates that the primary cause of his death was adenocarcinoma of the colon metastatic to the liver and lungs.  No other immediate or underlying causes of death were identified.  At the time of his death, service connection was in effect for IBS, and as established above, for degenerative arthritis with torn meniscus and Baker's cysts in both knees, degenerative arthritis in the lumbar spine, GERD, and frontal headaches, 

As discussed above, the preponderance of the medical evidence is against a finding that the Veteran's colon cancer (and the cause of his death), was in any way related to his periods of service, to include his inservice exposure to Agent Orange and/or other toxins while he served in the Persian Gulf, or proximately caused by his service-connected IBS.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 and 3.312.   

In determining whether service-connection for cause of the Veteran's death, the Board must also consider whether any of the Veteran's service-connected disabilities substantially or materially contributed to his death.  See 38 C.F.R. § 3.312.  Here, the weight of the medical evidence is against such a finding.
 
Both the April 2008 and October 2010 VA examiners could not associate the Veteran's service-connected IBS with the cause or the contributing causes of the Veteran's death, adenocarcinoma of the colon metastatic to the liver and lungs.  The Board finds it pertinent that there is no other medical opinion to the contrary.  

There is also no medical evidence of record that suggests a reasonable possibility that any other service-connected disability, including GERD, degenerative arthritis in the lumbar spine and knees, and headaches, caused or contributed materially to his death.  In this regard, the appellant has not asserted, and the evidence of record does not indicate, any possible link between degenerative arthritis, GERD, and/or frontal headaches and the cause of the Veteran's death, colon cancer.  As there is no indication of any etiologically link, the Board finds that another VA opinion regarding whether any of the Veteran's service-connected disabilities contributed to the cause of his death need not be obtained in this case.  38 U.S.C.A. § 5103A(a)(1); DeLaRosa, 515 F.3d 1319 (Fed. Cir. 2008); Wood, 520 F.3d 1345 (Fed. Cir. 2008).

The Board acknowledges the appellant's general assertions that the Veteran's death was related to his service-connected disabilities and the medical treatise materials in this case; however, none of the competent and probative medical evidence suggests a reasonable possibility that the Veteran's death was in any way related to his service-connected disabilities.  In any event, the Board finds that the VA examiners' medical opinions greatly outweigh the personal lay beliefs held by the appellant and the generalized medical treatise information, as these physician clearly possess greater expertise and training to speak to the complicated medical issues at hand which is based upon review of facts particular to this Veteran. 

In sum, the evidence of record does not show findings associated with colon cancer during his periods of service, or within the first year after separation from service, and the preponderance of the evidence is against a finding that colon cancer is causally related to his period of active service.  Further, the more probative evidence of record heavily weighs against a finding that the Veteran's service-connected disabilities "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

For these reasons, the Board finds that service connection for the cause of the Veteran's death is not warranted.  See 38 C.F.R. § 3.312.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt does not apply.  See 38 C.F.R. §§ 3.102; Ortiz, 274 F.3d at 1365.  The appellant's claim must be denied.  


ORDER

Service connection for diagnoses of degenerative arthritis with torn meniscus and Baker's cysts in both knees, for accrued benefits purposes, is granted. 

Service connection for degenerative arthritis in the lumbar spine, for accrued benefits purposes, is granted. 

Service connection for GERD, for accrued benefits purposes, is granted. 

Service connection for frontal headaches, for accrued benefits purposes, is granted. 

Service connection for colon cancer with metastasis, for accrued benefits purposes, is denied.  

Service connection for the cause of the Veteran's death is denied. 


REMAND

Chapter 35 benefits, Survivors' and Dependents' Educational Assistance, is a program of education or special restorative training that may be authorized for an eligible person, such as a child or surviving spouse of a Veteran, if the applicable criteria are met.  38 U.S.C. §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807. 

In order for an appellant to be eligible for educational assistance under the provisions of Chapter 35, the Veteran must have died of a service-connected disability, OR had a service-connected disability evaluated as permanently and totally disabling.  See 38 U.S.C.A. § 3501(a)(1)(B); 38 C.F.R. § 21.3021(a)(2). 

As reflected above, the Board has awarded service connection for multiple disabilities on an accrued basis.  The Board defers consideration of the Chapter 35 claim pending RO adjudication of the appropriate ratings and effective dates of awards to be assigned for the newly service-connected disabilities.

Accordingly, the case is REMANDED for the following:

1.  Adjudicate the appropriate disability rating and effective date(s) of award for degenerative arthritis of the spine, bilateral knee disability, GERD and sinus-related headaches.

2.  Upon completion of the above, readjudicate the issue of entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  If any benefit sought on appeal remains denied, provide the appellant and her representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 




____________________________________________
T.  MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


